1844 ev. 04/21) CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

I. (a) PLAINTIFFS DEFENDANTS
Winter, Phillip MV HAPPY HOOKER III, YAKUTAT ADVENTURES, LLC &
STEPHEN JOHN SPRING
(b) County of Residence of First Listed Plaintiff Pinellas, Florida County of Residence of First Listed Defendant Unknown
(EXCEPT IN U.S. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Nionber) Attorneys (If Known)
Law Offices of Yale H. Metzger
101 E 9th Ave., Ste 7A

Ameaharanan Alf OO8DA

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 
 
 
 
 
 

 

 

 

 

   
   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) IL. CITIZENSHIP OF PRINCIPAL PARTIES {Place an "X" in One Box for Plaintiff
Wy
. . (For Diversity Cases Only) and One Box for Defendant)
Oh U.S. Government @3 Federal Question PTF DEF PIF DEF
Plainuff (U.S. Government Not a Party) Citizen of This State Cc 1 O 1 Incorporated or Principal Place [Ja (4
of Business In This State
(2 US. Government Ol 4 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place O $ Cs
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a oO 3 O 3 Foreign Nation oO 6 Clé
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY Pyj625 Drug Related Seizure tC), 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane oO 365 Personal Injury - of Property 21 USC 881 [LJ 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability 3]690 Other 28 USC 157 | 3729{a))
140 Negotiable Instrument Liability oO 367 Health Care/ INTELLECTUAL 400 State Reapportionment
©] 150 Recovery of Overpayment (J] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act I 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability Oo 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets 2 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders” Suits 355 Motor Vehicle 371 Truth in Lending Act. 485 Telephone Consumer
190 Other Contract Product Liability (3) 380 Other Personal [91720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability r 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
P 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(2)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS. 790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
{| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 79] Employee Retirement 893 Environmental Matters
{| 220 Foreclosure 441 Voting 463 Alien Detainee Income Secunty Act 895 Freedom of Information
{| 230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
{ )| 240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
{_)} 245 Tort Product Liability Accommodations 530 General 871 IRS—Third Party 899 Administrative Procedure
t | 290 All Other Real Property 445 Amer. w/Disabilities -[C j 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[0 J 540 Mandamus & Other 465 Other Immigration P| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
| Confinement
V. ORIGIN (Place an "“X” in One Box Only)
1 Original oO? Removed from o 3. Remanded from oO 4 Reinstated or 5 Transferred from py 6 ©Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. 1333
VI. CAUSE OF ACTION F-— —
Brief description of cause:
Maritime Personal Injury
VIL REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: __OYes No
VIIL RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE Se fF ATTORNEY OF RECORD
August 4, 2021 Gale
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

Case 3:21-cv-00186-JWS Document 1 Filed 08/04/21 Page 1 of 10
JS 44 Reverse (Rev. 04/21)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attomey filing a case should complete the form as follows:

IL(a)

(b)

(c)

IL.

Il.

IV.

Vi;

VI

VIL.

VIL

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "XX"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases. )

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes,

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or

multidistrict litigation transfers. ,
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.

Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an"X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

Case 3:21-cv-00186-JWS Document 1 Filed 08/04/21 Page 2 of 10
Yale H. Metzger

Alaska Bar No. 9512082

Law Offices of Yale H. Metzger
101 East 9th Avenue, Suite 7A
Anchorage, Alaska 99501
Telephone (907) 258-4110
Facsimile (907) 277-1894

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

PHILLIP WINTER,
Plaintiff,
Vv.

M/V HAPPY HOOKER III (AK

No. AK2191P) her engines,
tackle, gear, apparel,
furniture, and equipment,

in rem, YAKUTAT ADVENTURES,
LLC, and STEPHEN JOHN SPRING,

in personam,

Defendants. Case No.

 

Tet ee ee et ee ee ee et ee at a et ee at ee

 

VERIFIED COMPLAINT

COMES NOW the Plaintiff, Phillip Winter, through his
attorney, The Law Offices of Yale H. Metzger, and alleges the
following as his Verified Complaint in the captioned matter.

Parties

1. At all times relevant herein, the Plaintiff Phillip
Winter was a resident of either California or Florida.

2. At all times relevant herein, the Defendant Yakutat
Adventures, LLC d/b/a Yakutat Lodge ("Yakutat Lodge") was a
Limited Liability Company organized under the laws of the State
of Alaska as Entity Number 10040777 and either owned, is owner

pro hac vice, operator, or controlled the M/V HAPPY HOOKER III,

Case 3:21-cv-00186-JWS Document 1 Filed 08/04/21 Page 3 of 10
AK No. AK2191P.

3. At all time relevant herein, the Defendant M/V HAPPY
HOOKER III, AK Number AK2191P was an undocumented marine vessel
owned by the Defendant Yakutat Adventures, LLC. The vessel is
within this district and within and subject to the jurisdiction
and process of this court.

4. At all times relevant herein, the Defendant Stephen John
Spring was a resident of Yakutat within the State of Alaska.

Jurisdiction

5. This is a case of admiralty and maritime jurisdiction
and Plaintiff's claim is an admiralty and maritime claim within
the meaning of Fed. R. Civ. P. 9(h). The Unites States District
Court for the District of Alaska has subject matter jurisdiction
over the dispute described in this complaint pursuant to 28
U.S.C. § 1333.

6. All events and transactions which give rise to this
cause of action transpired or occurred within the State of Alaska
and its territorial waters, or those waters to which Alaska is
the closest State.

General Allegations

7. On or about August 17, 2019, the Plaintiff Phillip
Winter was aboard the vessel M/V HAPPY HOOKER III which was owned
or operated by the Defendant Yakutat Lodge and operated by the
Defendant Stephen Spring.

8. On or about August 17, 2019, the Plaintiff was standing

on an area of the M/V HAPPY HOOKER III between an outboard engine

Case 3:21-cv-00186-JWS Document1 Filed 08/04/21 Page 4 of 10
and the transom of the vessel when the Defendant Stephen Spring
caused the outboard engine to be raised, crushing the left knee
of the Plaintiff between the outboard engine and transom of the
Happy Hooker III.

9. On or about August 17, 2019, the Plaintiff suffered an
injury to his left knee as a result of the conduct described
above.

10. The Defendant Yakutat Lodge is vicariously liable for
the conduct of Stephen Spring which resulted in an injury to the
Plaintiff on or about August 19, 2019.

COUNT I
(Negligence)

11. Paragraphs 1 through 10 are incorporated herein by
reference.

12. The Defendants’ conduct amounted to negligence.

13. The Defendants’ negligence caused bodily injury to the
Plaintiff.

14. The Defendants are liable to the Plaintiff for their
negligence.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff requests that he be awarded the
following damages:

1. That a warrant be issued for the arrest of the M/V HAPPY
HOOKER III, AK NO. AK2191P, and that she be arrested, condemned
and sold to satisfy any judgment obtained by the Plaintiff

against her.

Case 3:21-cv-00186-JWS Document1 Filed 08/04/21 Page 5 of 10
2. Special damages for past and future medical bills and

lost past and future income in an amount to be proven at trial

3. General noneconomic damages in an amount to be proven at

trial.
4, Prejudgment interest, post judgment interest, costs and

attorney’s fees incurred in bringing this action

5. Any additional relief, including equitable relief to

which the Plaintiff is shown to be entitled and the Court deems

appropriate under the circumstances.

DATED this 7 W aay of August 2021 at Anchorage, Alaska.

The Law Offices of Yale H. Metzger
Attorney for Plaintiff

oS
<n Jo Sas
eH. Metzger
Laska Bar No. 9512082

VERIFICATION

 

deposes and states that he is an attorney

Yale H. Metzger,
that

for the Plaintiff and makes this verification on his behalf

he has read the above and foregoing complaint in rem and in

knows the contents thereof, and the same is true to the

personam,
based upon information

best of his knowledge and belief,

LOG fo

e H. Metzger
Tt

SUBSCRIBED AND SWORN to before me this fa
2021 at Anchorage, Alaska. ¢

furnished to him.

of August

   
 
 
  

   
 

 

ow oe 7
Ne asseaees! —
Sy” PUBLIC IN AND FOR ALAS
fof oR’ty jini ssion Expires: JO/i #/2Bx|
<i Oo 7 ins
Gli aé Es ei Ri

Case 3:21-cv-00186-JWS’ maneretinont 1 Filed 08/04/21 Page 6 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT
for the

District of Alaska

PHILLIP WINTER,

 

Plaintiff)
v. Civil Action No.
MV HAPPY HOOKER Ill (AK No. AK2191P) her
engines, tackle, gear, apparel, furniture, and
equipment, in rem, YAKUTAT ADVENTURES, LLC and
STEPHEN JOHN SPRING, in personam,

 

Defendant(s)

Nee ee Ne Nee ee ee ee ee ee ee ee ee”

SUMMONS IN A CIVIL ACTION

Yakutat Adventures, LLC
To: (Defendant's name and address)989 Airport Road

Yakutat, Alaska 99689

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk

Case 3:21-cv-00186-JWS Document 1 Filed 08/04/21 Page 7 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (zame of individual and title, if any)

 

was received by me on (date)

{1 I personally served the summons on the individual at (piace)

 

On (date) ; or

 

C) 1 left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) , or
©) I returned the summons unexecuted because ; Or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Prinied name and litle

 

Server's address

Additional information regarding attempted service, etc:

Case 3:21-cv-00186-JWS Document 1 Filed 08/04/21 Page 8 of 10
AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Alaska

PHILLIP WINTER,

 

Plaintiffs)
Vv. Civil Action No.
MAN HAPPY HOOKER III (AK No. AK2191P) her
engines, tackle, gear, apparel, furniture, and
equipment, in rem, YAKUTAT ADVENTURES, LLC and
STEPHEN JOHN SPRING, in personam,

 

Nee Nee ee ee ee ee es ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

STEPHEN JOHN SPRING
To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deptity Clerk

Case 3:21-cv-00186-JWS Document 1 Filed 08/04/21 Page 9 of 10
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

(7 I personally served the summons on the individual at (piace)

 

on (date) ; OT

 

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,
On (date) , and mailed a copy to the individual’s last known address; or

 

(7 I served the summons on. (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) 5 or
©) I returned the summons unexecuted because ; or
() Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

Case 3:21-cv-00186-JWS Document1 Filed 08/04/21 Page 10 of 10
